DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 – 10 and 11 – 16, drawn to a neuromorphic device comprising: a first memory cell array including first memory cells corresponding to a first address, the first memory cells configured to store first weights, and second memory cells corresponding to a second address, the second memory cells configured to store second weights; and a first neuron circuit including a first integrator and a first activation circuit, the first integrator configured to sum first read signals from the first memory cells and output a first sum signal to the first activation circuit and to sum second read signals from the second memory cells and output second sum signals to the first activation circuit, and the first activation circuit configured to output a first activation signal based on the first sum signal and output a second activation signal based on the second sum signals of the first read signals output from the integrator, classified in G06N3/063.

II. Claims 17 – 20, drawn to another neuromorphic device comprising: a neuron circuit, the neuron circuit including an integrator and an activation circuit comparing a sum signal of the integrator with a threshold signal to output a pulse signal, the integrator including a first local sense amplifier configured to output, to a first global input/output line, a first weight stored in a first memory cell and sensed by a first bit line sense amplifier; a second local sense amplifier configured to output, to the first global input/output line, a second weight stored in a second memory cell and sensed by a second bit line sense amplifier; a third local sense amplifier configured to output, to a second global input/output line, a third weight stored in a third memory cell and sensed by a third bit line sense amplifier; a fourth local sense amplifier configured to output, to the second global input/output line, a fourth weight stored in a fourth memory cell and sensed by a fourth bit line sense amplifier; a first global sense amplifier configured to sense the first and second weights summed at the first global input/output line; a second global sense amplifier configured to sense the third and fourth weights summed at the second global input/output line; and 56Atty. Dkt. No. 8947-001511-US a sum circuit configured to sum the first to fourth weights sensed by the first and second global sense amplifiers to output the sum signal, classified in G11C11/4087.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it is not necessary to constitute a working neuromorphic device as underlined in I.  The subcombination has separate utility such as those underlined above in II.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Mr. John Castellano (reg# 35,094) on July 15, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant had requested a formal requirement be mailed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LY D PHAM whose telephone number is (571)272-1793. The examiner can normally be reached M-F: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LY D. PHAM
Examiner
Art Unit 2827



/LY D PHAM/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 15, 2022